NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



JOHNATHAN DANZEY,                  )
                                   )
           Appellant,              )
                                   )
v.                                 )                Case No. 2D17-3116
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed September 21, 2018.

Appeal from the Circuit Court for Pinellas
County; Philip J. Federico, Judge.

Robert Louis Hughes, Robert Stanley
Byther, and Patrick Michael Megaro of
Halscott Megaro, P.A., Orlando, for
Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Brandon R. Christian,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.


             Affirmed.


NORTHCUTT, KHOUZAM, and MORRIS, JJ., Concur.